         

Exhibit 10.1
FIRST AMENDMENT TO TERM LOAN AGREEMENT
     FIRST AMENDMENT, dated as of March 12, 2009 (this “Amendment”) to the Term
Loan Agreement, dated as of July 16, 2008 (as amended, the “Term Loan
Agreement”), between The Talbots, Inc., a Delaware corporation (the “Borrower”)
and Aeon (U.S.A.), Inc., a Delaware corporation (the “Lender”).
WITNESSETH
          WHEREAS, the parties hereto are parties to the Term Loan Agreement and
wish to amend the Term Loan Agreement;
          NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise defined herein, capitalized terms
defined in the Term Loan Agreement shall have such defined meanings when used
herein.
          2. Amendment to Section 1(a) of the Term Loan Agreement. Section 1(a)
of the Term Loan Agreement is hereby amended by:
     (i) deleting in their entirety the definitions of each of “Consolidated
EBITDA”, “Consolidated EBITDAR”, “Consolidated Net Income”, “Consolidated Net
Interest Expense”, “Consolidated Net Worth”, “Disposition”, “Fixed Charge
Coverage Ratio”, “Leverage Ratio”, “Operating Lease Obligations” and “Total
Indebtedness”; and
     (ii) deleting in its entirety the definition of “GAAP” and substituting in
lieu thereof the following new definition:
     “GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis.”; and
     (iii) deleting in its entirety the definition of “Permitted Indebtedness”
and substituting in lieu thereof the following new definition:
     “Permitted Indebtedness” shall mean:
(a) any Indebtedness owing to the Lender under this Credit Agreement and the
other Loan Documents;
(b) any other Indebtedness listed on Schedule 4.1(s) (including Indebtedness
under lines of credit and other credit facilities described on such Schedule, as
in effect on the date hereof), and the extension of maturity, refinancing or
modification of the terms thereof; provided, however, that after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification;

 



--------------------------------------------------------------------------------



 



(c) Indebtedness evidenced by Capitalized Lease Obligations entered into in
order to finance Capital Expenditures made by the Borrower in accordance with
the provisions of this Credit Agreement, which Indebtedness, when aggregated
with the principal amount of all Indebtedness incurred under this clause (c) and
clause (d) of this definition, does not exceed $100,000,000 at any time
outstanding;
(d) Indebtedness permitted by clause (d) or (e) of the definition of “Permitted
Liens”;
(e) Indebtedness permitted under Section 4.1(u);
(f) Subordinated Debt; and
(g) additional Indebtedness incurred by the Borrower or any Guarantor approved
by the Lender”.
          3. Amendment to Section 4.1(a)(iii) of the Term Loan Agreement.
Section 4.1(a)(iii) of the Term Loan Agreement is hereby deleted in its entirety
and replaced with the following:
     “simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i) and (ii) of this
Section 4.1(a), a certificate of an authorized officer of the Borrower stating
that such authorized officer has reviewed the provisions of this Credit
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Borrower
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Borrower and its Subsidiaries were in
compliance with all of the provisions of this Credit Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such authorized officer has no knowledge of,
the existence during such period of an Event of Default or Default or, if an
Event of Default or Default existed, describing the nature and period of
existence thereof and the action which the Borrower and its Subsidiaries propose
to take or have taken with respect thereto; and”.
          4. Amendment to Section 4.2 of the Term Loan Agreement. Section 4.2 of
the Term Loan Agreement is hereby deleted in its entirety.
          5. Amendment to Section 5.2(f) of the Term Loan Agreement.
Section 5.2(f) of the Term Loan Agreement is hereby deleted in its entirety.
          6. Amendment to Section 6.1(c) of the Term Loan Agreement.
Section 6.1(c) of the Term Loan Agreement is hereby deleted in its entirety and
replaced with the following:
     “The Borrower shall fail to perform or shall violate any provision,
covenant, condition or agreement in Section 4.1 of this Credit Agreement (other
than 4.1(a), 4.1(b), 4.1(c), 4.1(d), 4.1(e), 4.1(f), 4.1(g), 4.1(h), 4.1(i) and
4.1(j)); or”.

 



--------------------------------------------------------------------------------



 



          7. No other Amendments; Confirmation. Except as expressly set forth
herein, the provisions of the Term Loan Agreement are and shall remain in full
force and effect.
          8. Governing Law. This Amendment shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.
          9. Counterparts. This Amendment may be executed by the parties hereto
on any number of counterparts, and all of said counterparts taken together shall
be deemed to constitute one and the same instrument. This Amendment may be
delivered by facsimile or electronic mail transmission of the relevant signature
pages hereof.
[The rest of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            THE TALBOTS, INC.
      By:   /s/ Carol Stone         Name:   Carol Stone        Title:   Senior
Vice President, Finance        Signed in: Massachusetts, USA

AEON (U.S.A.), INC.
      By:   /s/ Tsutomu Kajita         Name:   Tsutomu Kajita        Title:  
President        Signed in: New York, USA
                       

 